ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing or rehearing en banc, and the letter from counsel for appellee, it is
*324ORDERED by the merits division * that the petition for rehearing is granted as set forth in the opinion filed November 1, 2007, and that this court’s opinion filed June 21, 2007, see 928 A.2d 638 (D.C.2007), is hereby vacated. It is
FURTHER ORDERED that the petition for rehearing en banc is denied as moot, without prejudice to the filing of a petition for rehearing en banc directed to the amended opinion issued November 1, 2007.